Citation Nr: 1820287	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-00 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected Type II diabetes mellitus with erectile dysfunction.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected Type II diabetes mellitus with erectile dysfunction.

3.  Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Marine Corps from August 1968 to June 1970.  For his meritorious service, the Veteran was awarded (among other decorations) the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for peripheral neuropathy of the bilateral lower extremities was last denied in a March 2009 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the March 2009 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  The Veteran's PTSD is manifested throughout the appeal period by occasional irritability and intrusive thoughts that have had a minimal effect on his social and occupational functioning.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for entitlement to a disability rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material evidence

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
The Veteran's original claim seeking service connection for peripheral neuropathy of the bilateral lower extremities was denied in an August 2009 rating decision because the evidence of record did not establish that the Veteran had a diagnosis of peripheral neuropathy.  The Veteran did not appeal this decision and it became final.  Evidence of record at that time of the last final August 2009 rating decision included the Veteran's service treatment records and post-service medical records.

In September 2013, the Veteran filed a petition to reopen his service connection claim for peripheral neuropathy of the bilateral lower extremities.  In support of his petition, the Veteran's claims file includes VA treatment records that reflect he has been prescribed Gabapentin to treat symptoms of neuropathy.  A March 2016 VA orthopedic surgery note also reflected that the Veteran was assessed with diabetes mellitus "with likely some diabetic neuropathy."

This evidence was not of record at the time of the prior final rating decision, and therefore, it is new.  The VA treatment records showing the Veteran has been treated for symptoms of peripheral neuropathy also relates to an unestablished fact necessary to substantiate the claim.  As such, this newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for peripheral neuropathy of the bilateral lower extremities has been received, and the claim is reopened.  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was initially granted in an August 2009 rating decision, at which time a 10 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from the October 23, 2008, date of the initial claim.  As noted above, the Veteran's 10 percent disability rating was continued in the April 2014 rating decision on appeal.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of his disability.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this case, the relevant medical evidence of record includes VA treatment records, as well as lay statements from the Veteran.

A February 2014 VA treatment record reflected that the Veteran presented for medication management.  He was noted to be calm, cooperative and pleasant.  He reported that he has been doing well and his mood was fairly stable.  He still got upset if somebody is rude to him, but he denied any physical aggression.  He worked two days a week to stay active.  He enjoyed spending time with his family, and he stated that he recently celebrated his 44th wedding anniversary.  He reported sleeping well at night except for when his diuretics make him have to go use the restroom at night.  He endorsed avoidance of things or people that remind him of past trauma.  He cannot watch documentaries about war and experienced nightmares two times a week.  He reported that he used to take his frustrations out on his wife through arguments but he has not done so since he started Sertraline medication.  

Upon mental status examination, the Veteran had good eye contact.  He was dressed casually, was appropriately groomed, and he appeared his stated age.  His affect was appropriate and congruent with his stated mood.  His mood was good, his thoughts were goal directed and linear, and he did not express any current suicidal ideations or homicidal ideations.  There was no evidence of psychosis, no auditory hallucination, no visual hallucination, and no delusions.  His insight was good and his judgment was grossly intact.

In March 2014, the Veteran underwent a VA examination to determine the severity of his PTSD.  The VA examiner noted that the Veteran did not endorse the full criteria for PTSD.  He indicated that his anger and trauma-related sleep problems are controlled by medication.  The Veteran denied that his symptoms caused social or occupational impairment.  He also reported avoiding talking about his military stressor and hypervigilance.  The VA examiner noted that while a mental condition has been formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The VA examiner noted that the Veteran's "irritability has decreased dramatically since he began taking Sertraline but he still gets annoyed when everyone returning from military service is referred to as heroes."

A March 2015 VA treatment record reflected that the Veteran presented for medication management.  He was noted to be selectively compliant with his Sertraline medication, which was used to treat symptoms of his PTSD.  He was noted to be complaining about the amount of VA disability benefits he was receiving.  The Veteran called himself "the richest man in the world" because he has a great family.  He spoke at length about each of his children and was noted to be in an increasingly good mood when talking about his family.  He reported sleeping six to seven hours a night and was generally in a good mood.  He denied any suicidal or homicidal ideation.

A July 2015 VA treatment record noted the Veteran was taking Sertraline medication.  His last mental health follow-up was in March 2015.  The note reflected that the Veteran will not restart Sertraline, and he would need to follow-up with a psychiatrist as an outpatient.  More recent VA treatment records do not show that the Veteran had been engaged in any mental health treatment or taking any medication to control symptoms of PTSD.  

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment does not more nearly approximate those indicative of a 30 percent rating.  An evaluation in excess of 10 percent is not warranted.  38 C.F.R. § 4.7.

In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court held that the Board may not deny entitlement to a higher evaluation on the basis of relief provided by medication when the effects of medication are not specifically contemplated by the rating schedule.  However, DC 9411 expressly authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD.  38 C.F.R. § 4.130, DC 9411 (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10 percent PTSD evaluation when, inter alia, "symptoms [are] controlled by continuous medication").

When considering the medical evidence as a whole, the Board finds that the Veteran's symptoms do not result in occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Board finds the opinion of the March 2014 VA examiner to be particularly probative, as his assessment of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 10 percent disability rating. 

The Board has considered the statements of the Veteran as to the extent of his symptoms during the appeal period.  They are certainly competent to report that the Veteran's symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the Board finds that a rating in excess of 10 percent for PTSD is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened.

Entitlement to a disability rating in excess of 10 percent for PTSD is denied.




REMAND

Having reopened the claim of service connection for peripheral neuropathy of the bilateral lower extremities, the Board must now address the underlying service connection issue.  However, a new VA examination with opinion is necessary in this case before the Board can determine whether the Veteran's peripheral neuropathy is secondary to his service-connected Type II diabetes mellitus.   




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any currently diagnosed peripheral neuropathy.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam. 

Based on the examination and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Please provide all diagnoses related to the Veteran's claims of experiencing peripheral neuropathy of the bilateral lower extremities.

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed peripheral neuropathy was caused by his service-connected Type II diabetes mellitus with erectile dysfunction?

(c)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed peripheral neuropathy was aggravated by his service-connected Type II diabetes mellitus with erectile dysfunction?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


